Per Curiam:

W. E. Bailey was prosecuted under an information charging him in several counts with the illegal sale of intoxicating liquor, and in an additional count with the maintenance of a place where liquor was unlawfully sold. He was convicted upon the nuisance count only. Upon appeal he contends that inasmuch as the state, on being required to elect upon what evidence it would rely for a conviction upon the various counts, filed a written statement of such election in which no mention was made of the nuisance count, the prosecution upon that count was thereby abandoned. The contention is not good. The election had reference only to those counts charging specific sales.
On the trial the defendant offered in evidence two documents described as government liquor licenses, and complaint is now made of their rejection. The record *874does not show the contents of the documents, so that no review of the ruling is possible, but it is not apparent how the defendant could have been in any way prejudiced by it.
Complaint is also made of the refusal of the trial court to allow a witness to testify to having heard one Blair say that he was the owner of the place. This would have been competent evidence against Blair if he had been on trial, but was not competent when offered in behalf of Bailey.
The judgment is affirmed.